EXHIBIT 10. 9 Executive Employment Agreement This Executive Employment Agreement (“Agreement”) is made effective as of the7th day of May 2013 between Experience Artand Design, Inc., f/k/a Clear System Recycling, Inc., a Nevada corporation (the “Company”), and Gordon Root (“Employee”). WITNESSETH: WHEREAS, Company desires to employ Employee as Chief Executive Officer of the Company and define the terms and nature of their relationship, and Employee desires to be employed by the Company upon the terms and conditions stated herein; WHEREAS, the Company wishes to protect its Confidential Information (as defined herein) and to restrict certain future solicitation and competition by Employee; WHEREAS, Employee's execution of this Agreement is a requirement of Employee's employment with the Company; WHEREAS, for purposes of on-going compensation determinations by the Board of Directors of the Company as referenced in this Agreement, such determinations shall be made by the independent directors of the Board of Directors of the Company. WHEREAS, the parties hereto agree that this Agreement shall supersede any other prior agreements regarding Employee’s provision of services to the Company. NOW, THEREFORE, in consideration of the premises, in further consideration of Employee’s employment by Company, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, Company and Employee hereby agree as follows: 1. Incorporation of Recitals. The above recitals are, and shall be construed to be, an integral part of this Agreement. The parties hereto acknowledge and agree that this Agreement formalizes in writing certain understandings and procedures, which shall be in effect during the Term of Employee’s employment with the Company. 2. Term of Agreement. The term of this Agreement shall be for a period of three (3) years commencing on the date hereof and continuing through April 30, 2016 (“Term”). 3. Scope of Employment. A. Employee’s continuation of employment with the Company shall be conditioned upon and subject to the satisfactory completion of a background check and a drug screening test if elected by the Company, the expense of which shall be borne by the Company. B. The Company agrees that during the Term of this Agreement, the Company shall employ Employee as Chief Executive Officer to perform the services of such nature normally assigned to such employees of a business of the size, stature, and nature of the Company, as the Board of Directors of the Company may from time to time assign. The Employee will also be a member of the Board of Directors through the Term of this Agreement and while the Employee remains employed by the Company. C. Employee hereby accepts such employment and agrees that during the Term of this Agreement that: (i) Employee will perform such duties in the foregoing capacity, and agrees that fiduciary duties normally applicable to officers, including, without limitation, those of loyalty and due care, shall be applicable to Employee; (ii) Employee will devote his working time and attention, as well as his best efforts and abilities to the performance of his duties hereunder and to the affairs of the Company, and shall not engage in any other gainful employment or other provision of services to a third party, or other commercial or business activity without the prior written consent of the Company; (iii) Employee will not engage in any other activities which conflict, interfere with or otherwise adversely affect in any way the proper discharge of his duties hereunder and compliance with the covenants of Employee contained herein; (iv) Employee will not enter into contracts or commitments on behalf of the Company without the prior written authorization of the Board of Directors, and Employee acknowledges and agrees that he shall not have any authority to do so without such prior consent; and (v) Employee will comply with all lawful policies, which from time to time may be in effect at the Company or adopted by the Company and conveyed to Employee. 4.
